Exhibit 10.6

[JavaSoft letterhead]

March 9, 1998

Mr. John Bailey
R&D Product Manager
Borland International, Inc.
100 Borland Way
Scotts Valley, CA 95066-3249

Re:    Authorization to Integrate, Include, and Distribute Sun's JavaCheck™
Technology

Dear Mr. Bailey:

It is our understanding that Borland International, Inc. desires to integrate
and/or include the JavaCheck technology with your Java™ development tools suite
Product, as that term is used in the Technology License and Distribution
Agreement (“TLDA”) by and between Sun Microsystems, Inc. (“Sun”) and Borland
International, Inc., and then to distribute the Product for commercial and/or
evaluation purposes. We also recognize that Borland International, Inc. may need
access to the JavaCheck source code for integration and support purposes.
Accordingly, subject to Borland International, Inc.‘s acceptance of the terms
and conditions set forth in this letter, as evidenced by your countersignature
in the space provided below, Sun is willing to grant Borland International, Inc.
a nonexclusive license to the JavaCheck technology described in Exhibit A.
Except as expressly set forth below, the JavaCheck technology is licensed to
Borland Internationa1, Inc. as additional “Technology” as that term is used in
the TLDA and is subject to the terms and conditions of the TLDA:

1)  

JavaCheck technology is to be integrated and/or included only with Java
development tool environment Products, and may not be redistributed as a stand
alone Product.


2)  

Borland International, Inc. and customers of Borland International, Inc. may
only use the JavaCheck technology in conjunction with the files located in the
JavaCheck/specs/* directory identified in Exhibit A ("SpecFiles") as provided by
Sun at the time that Sun makes the JavaCheck technology available to Borland
International, Inc. Other than those SpecFiles provided by Sun hereunder in
Exhibit A, or any additional SpecFiles Sun makes available to Borland
International, Inc., Borland International, Inc. may not include additional
SpecFiles with Products without prior written permission by Sun.


3)  

No files other than those explicitly named in Exhibit A may be modified by
Borland International, Inc. without prior written approval by Sun.


4)  

Sun is under no obligation to provide any maintenance or support services for
the JavaCheck technology.


1

--------------------------------------------------------------------------------


5)  

If Borland International, Inc. uses the source files of the JavaCheck technology
to integrate the JavaCheck technology into the Product, then Borland
International, Inc. shall display the following notice in the Product's online
documentation:


 

“Integrates Sun’s JavaCheck™ technology and supports Sun’s PersonalJava™
technology.”


6)  

Instead, if Borland International, Inc. packages the binary files of the
JavaCheck technology with the Product, then Borland International, Inc. shall
display the following notice in the Product's online documentation:


 

"Includes Sun's JavaCheck™ Development Tool and supports Sun's PersonalJava™
technology."


7)  

Sun provides the source files and the binary files, and the associated
redistribution rights free of charge.


8)  

As a courtesy, Borland International, Inc. agrees to deliver six copies of the
Product to Sun Microsystems, Inc. upon general distribution thereof.


9)  

All customary locations will contain the following copyright notice:


 

Copyright 1998 Sun Microsystems. Inc., 901 San Antonio Road, Palo Alto, CA
94303-4900 USA, All rights reserved. Java, JDK, JavaCheck and other Java related
marks are trademarks or registered trademarks of Sun Microsystems, Inc. in the
U.S. and other countries.


 

Restricted Rights: Use, duplication or disclosure by the United States
government is subject to the restrictions as set forth in the Rights in
Technical Data and Computer Software Clauses in DFARS 252.227-7013(c) (l) (ii)
and FAR 52.227-19(c) (2) as applicable.


This authorization shall not become effective until Borland International, Inc.
acknowledges acceptance of the above terms and conditions by signing this letter
in the space provided below and returning the complete document, including
exhibits, to Jonathan Berent’s attention via fax at 408 343 1483, or at the
following address:

 

Sun Microsystems Inc./JavaSoft
901 San Antonio Road
Mailstop: CUP01-102
Palo Alto, CA 94303-4900

Attn: Jonathan Berent


2

--------------------------------------------------------------------------------

Very truly yours,

   /s/ Curtis Sasaki

Curtis Sasaki
Group Manager
Sun Microsystems, Inc.

Enclosures: as stated

cc: Jonathan Berent




Agreed:

    /s/ Michael Gardner                
  Signature

    Development Director            
  Title

    3/20/98                                   
  Date

3

--------------------------------------------------------------------------------

Exhibit A

The following files may be modified:

JavaCheck/

 

src/


 

JavaCheckV.java


 

views/*


 

widgets/*


 

resources/ClintRes.java


 

bin/*


 

images/*


 

docs/*


The following files may not be modified:

JavaCheck/

 

src/


 

JavaCheck.java


 

SpecGen.Java


 

ClassInfo/*


 

clint/*


 

resources/* (other than ClintRes.java)


 

specreader/*


 

specs/*


4

--------------------------------------------------------------------------------